Citation Nr: 0530646	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for hepatitis B.

2.  Entitlement to service connection for a skin disorder 
variously diagnosed as a rash, to include as secondary to 
hepatitis B.

3.  Entitlement to service connection for major depression, 
to include as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from November 1971 to March 
1974.

In a July 1974 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied entitlement to service 
connection for hepatitis B.  The veteran did not appeal, and 
the decision became final in accordance with law and 
regulation.

The veteran continued to claim service connection for 
hepatitis B in the interim and, in March 1994, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
was notified of that decision and did not appeal, and the 
March 1994 decision became final in accordance with law and 
regulation.  Similarly, in July 1997 the RO denied the claim 
for service connection as not well grounded.  The veteran 
appealed but did not submit a timely substantive appeal.  
Thus, that decision became final in accordance with law and 
regulation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, RO.  A May 2002 rating decision denied the 
claims, and the veteran perfected a timely appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence received subsequent to the July 1997 
decision, which determined that new and material evidence was 
not received to reopen a previously denied claim for 
entitlement to service connection for hepatitis B, is not 
new, in that it is cumulative and redundant of the evidence 
previously submitted to agency decision makers.


3.  The preponderance of the probative evidence indicates 
that the veteran's chronic skin disorder, to include a rash, 
is not related to an in-service disease or injury, and that 
it is not related to a service-connected disability.

4.  The preponderance of the probative evidence indicates 
that the veteran's mental disorder, to include dysthymia and 
major depression, is not related to an in-service disease or 
injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision in which the RO determined 
that new and material evidence to reopen a previously denied 
claim for entitlement to service connection for hepatitis B 
is final, new and material evidence has not been received, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004); 38 C.F.R. § 3.156 
(2005).

2.  A skin disorder variously diagnosed as a rash was not 
incurred in or aggravated by active military service, nor is 
it proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).

3.  An acquired mental disorder, to include dysthymia and 
major depression, was not incurred in or aggravated by active 
service, it may not be presumed to have been incurred in or 
aggravated by active service, nor is it proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 
3.309(a), 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  

Generally, the notice requirements of the VCAA require VA to 
notify the veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in RO letters dated in January 2002 and 
November 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, including 
secondary service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession.  The Board notes that, while the January 2002 
letter informed the veteran that his claim for hepatis had 
been previously denied, it did not specifically inform him of 
the requirement to submit new and material evidence in order 
to reopen the claim.  

However, the veteran was also provided with a copy of the 
appealed rating decision, as well as the May 2003 Statement 
of the Case (SOC), and January 2004 and March 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, including those pertinent to need for new and 
material evidence, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the May 2003 SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to reopen and substantiate this 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and an examination report.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claims 
pose no risk of prejudice to the veteran.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).


New and Material Evidence for Hepatitis B

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The regulation applicable to new and material evidence, 
38 C.F.R. § 3.156(a), was amended, effective August 29, 2001.  
See 66 Fed. Reg. 45,620.  The veteran's current application 
to reopen his previously denied claim was received by the RO 
in October 2001.  Thus, the current version of § 3.156(a) is 
applicable to his claim.  Under the current provision, "new" 
evidence is defined as existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The veteran's initial claim for service connection for 
hepatitis B was received by the RO in March 1974, wherein he 
stated that he was treated for the infection during his 
active service.  The service medical records reflected that, 
in July 1973, he presented with complaints of vomiting 
spells, nausea, and dark urine.  He also reported decreased 
appetite, and that he had experienced emesis the prior 
evening.  The entry reflects that a urinalysis was positive 
for bile, and the serum glutanic oxaloacetic transaminase was 
over 300.  The examiner entered an impression of hepatitis 
and referred the veteran to the Gastrointestinal Clinic.  A 
September 1973 entry reflects that the veteran's serum 
glutanic oxaloacetic transaminase was 40.  An entry of five 
days later reflects that the veteran called the clinic and 
reported that he was feeling fine.  A note added beneath that 
entry reflects, "liver edges not felt."  The February 1974 
Report Of Medical History For Separation reflects that the 
veteran noted his prior history for hepatitis.  The February 
1974 Report Of Medical Examination For Chapter 13 Separation 
reflects no notations by the examiner, and that all areas 
were assessed as normal.

The July 1974 RO letter informed the veteran that, while the 
available records reflected that he was treated for hepatitis 
during his service, it apparently was an acute and transitory 
condition, as reflected by the fact that the physical 
examination at separation did not disclose any residuals.  
Thus, the claim was denied.  The letter further informed the 
veteran of the type evidence he could submit to merit further 
consideration, and appellate rights were enclosed.  The 
claims file reflects no record of an appeal of the decision 
by the veteran, and it became final.  The claims file 
reflects that, over the years, the veteran continued to seek 
reopening of the previously denied claim, all on the same 
basis, which was that he was treated for hepatitis B while in 
service.

In March 1994 the RO considered VA treatment records which 
contained various entries that reflected the veteran's 
history of in-service treatment for hepatitis B.  All of the 
diagnostic tests administered were negative for active 
hepatitis pathology.  The March 1994 rating decision 
determined that new and material evidence had not been 
received to reopen the veteran's previously denied claim.  A 
March 1994 RO letter informed the veteran of the decision and 
also provided him notice of his appeal rights.  The claims 
file reflects no record of an appeal by the veteran and, as 
noted, the March 1994 rating action was the last final 
decision on that issue.  

A May 1997 application by the veteran to reopen was denied by 
a July 1997 rating decision.  The claim was denied because 
the claim was not well-grounded.  The veteran submitted a 
timely July 1998 appeal of that decision, but he did not 
timely perfect it.  The SOC was issued in September 1998, but 
the veteran's substantive appeal was received in January 
1999.  Thus, the appeal was not perfected, and the July 1997 
rating decision became final.  38 C.F.R. § 20.302 (1998).

As noted above, the veteran's current application was 
received in October 2001, and he asserted the same basis for 
his claim-that he was treated for hepatitis while in 
service.  Additional service medical records were available 
for this iteration of the veteran's quest for service 
connection in the form of his in-patient clinical records 
generated at Brooks Army Medical Center.  The August 1973 
Narrative Summary reflects that the veteran was admitted in 
early July 1973, the same day he presented at sick call.  An 
August 1973 liver biopsy was reported as showing persistent 
hepatitis, and he was placed on convalescence leave.  The 
summary reflects that the veteran was asymptomatic throughout 
his hospitalization, and the diagnosis of record was viral 
hepatitis, hepatitis associated antigen negative.  A 
September 1973 addendum reflects that the veteran did not go 
on convalescence leave but remained on the ward due to 
financial difficulties.  Further, because he continued to be 
asymptomatic, and because his liver function tests showed a 
continued downward trend towards normal, a repeat liver 
biopsy was deemed unnecessary.




The March 2002 VA examination report reflects that the 
examiner reviewed the claims file and the veteran's 
electronic records as part of the examination.  The examiner 
noted that, due to abnormal liver function tests, a July 1999 
ultrasound examination of the veteran's liver was done, which 
showed fatty infiltration of the prominent liver.  November 
2001 blood tests results showed billirubin of 0.3, normal, 
alkaline phosphase pf 88, normal, lactic dehydrogenase of 
203, normal, glutanic oxaloacetic transaminase of 22, normal, 
and glutamic pyruvic transaminase of 36, which was normal.  
The examiner saw no evidence of a hepatitis screen in the 
records, and he ordered one, which the report shows was 
negative.  Physical examination revealed the veteran to be 
obese.  His liver percussed to the right costal margin, and 
the examiner did not feel it.  No other organs or masses were 
palpable.  The examiner rendered a diagnosis of history of 
hepatitis B in service, and noted that no impairment due to 
hepatitis was revealed by the examination.

The May 2002 rating decision determined that no new and 
material evidence had been submitted, and that the VA 
examination revealed no current disability.  At the August 
2003 RO hearing, the veteran related his long-standing basis 
that he was treated in service.  He related that he had not 
experienced any symptoms since his separation from active 
service.

The evidence is clear.  There has never been any dispute that 
the veteran contracted and was treated for hepatitis while in 
service.  All of his claims through the years have been 
denied due to the fact that he has manifested no current 
hepatitis pathology.  Service connection is allowed for 
current disability resulting from personal injury sustained 
or disease contracted in the line of duty.  38 C.F.R. 
§§ 1110; See also Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  The claim file reflects that all of the evidence 
amassed on this issue shows no more than the veteran's 
recurrent reports of his in-service history of treatment.  
There is no evidence of current pathology.  Thus, the 
evidence submitted since the last final decision is neither 
new nor material, as it is cumulative and redundant.  
38 C.F.R. § 3.156 (2005).



Service Connection for a Skin Disorder and Mental Disorder

Relevant law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2005).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the appellant's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303(d) (2005).

Certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  Psychoses are 
among the diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Any preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The evidence of record reflects that the veteran manifests a 
skin disorder which has been diagnosed as lichen planus, 
chronic dermatitis, excoriated, prurigo nodularis, as well as 
a form of eczema.  The service medical records reflect a 
March 1973 entry where the veteran presented with a complaint 
of a face rash.  The examiner rendered an assessment of a 
shaving reaction and referred him to the Dermatology Clinic 
for a profile.  The Dermatology Clinic issued him a two-week 
no-shaving profile and directed him to use a depilatory to 
shave.  The service medical records reflect no further 
entries related to his skin.  His 1974 Report of Medical 
History reflects no listing of any history of a skin 
disorder, and the February 1974 Report of Medical Examination 
For Separation reflects that the veteran's skin was assessed 
as normal.

The veteran's post-service treatment records reflect numerous 
records of his on-going symptomatology.  The disorder 
manifests on his upper and lower extremities and his face.  A 
November 1986 Dermatology Consult request reflects that the 
veteran reported that he had experienced his symptoms for two 
years, and he had not sought treatment.  He also reported a 
history of post-service chemical exposure.  At the March 2002 
examination, he related that he developed the rash all over 
his body in 1985, and that he was receiving ultraviolet light 
treatments for his skin disorder.  Physical examination 
revealed a papular rash on his face and scattered all over 
his body, arms, and legs.  The examiner rendered a diagnosis 
of chronic dermatitis, lichen planus psoriasis by biopsy.

A March 2003 report by the veteran's private provider, which 
was received by the RO in June 2003, reflects that she noted 
the veteran's episode of hepatitis in 1973 and opined that 
his chronic dermatitis "may be attributed to the 
hepatitis."  The physician provided no basis for this 
opinion nor did she indicate that she reviewed all of the 
veteran's related medical records.  Notably, at the RO 
hearing, the veteran candidly related that he had not 
experienced any symptoms of a skin disorder during his active 
service, and that he first manifested the disorder in 1985.

The evidence of record is clear that the veteran manifested 
no skin symptomatology during his active service.  The first 
manifestation of the disorder was 10+ years after his 
separation from active service.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  The Board finds that the private 
physician's opinion has no probative value and accords it no 
weight.

The physician's brief note suggests that he relied on the 
veteran's reported history.  While that is not fatal standing 
alone, see Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), she provided no basis for his opinion, to include 
why the veteran's skin disorder did not manifest until many 
years after his acute episode of hepatitis.  Further, there 
is no indication whatsoever that the physician reviewed the 
veteran's medical records.  Finally, the opinion is 
tentative, in that she related that it "may be attributed" 
to the veteran's hepatitis episode.  Such language does not 
rise to the level of probable.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions expressed in terms of 
"may" also implies "may" or "may not"' and are 
speculative); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  

In addition, the veteran related at the hearing that the 
physician later told him she was absolutely sure, but that 
also is entitled to no weight.  A veteran's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, 
none of the several entries in the veteran's records reflect 
any assessment that there was any relationship between his 
skin disorder and his active service.  Thus, the Board finds 
that the evidence preponderates against the veteran's claim.  
38 C.F.R. §§ 3.303, 3.310 (2005).

The veteran also is claiming service connection for 
depression as secondary to his skin disorder.  A January 2002 
VA screening diagnosed him as having a dysthymic disorder.  
The examiner noted the skin disorder in Axis III but did not 
specifically reference any relationship between it and the 
veteran's dysthymic disorder.  A January 2003 letter from the 
veteran's treating VA psychiatrist reflects that he was being 
treated for social anxiety and dysthymic disorders.

The veteran's October 1971 Report of Medical History reflects 
that he noted a 
prior history of depression or excessive worry.  The 
examiner's handwriting is mostly illegible, but the Board 
deciphers, "situational anxiety-no therapy."  The October 
1971 Report of Medical Examination For Enlistment reflects 
that the veteran was assessed as normal in the psychiatric 
area.  The service medical records reflect no entries for 
complaints, findings, or treatment for any mental disorder 
symptomatology.  The veteran again noted a history depression 
and excessive worry on his 1974 Report of Medical History at 
Separation.  He provided no time frame.  The February 1974 
Report of Medical Examination For Chapter Separation reflects 
that the Mental Status Examination revealed no significant 
mental illness.  The psychiatric assessment was normal.

In light of the fact that the evidence preponderates against 
service connection for the skin disorder, the veteran's claim 
for service connection for a mental disorder as secondary to 
it cannot be allowed on that basis.  38 C.F.R. § 3.310 
(2005).  As concerns service connection on a direct basis, 
whatever may have been the anxiety the veteran reported at 
his entrance examination, the examiner noted no current 
symptomatology and deemed the veteran normal, 
psychiatrically.  Further, the absence of entries in the 
service medical records for complaints, findings, or 
treatment for a mental disorder, and the negative examination 
at separation, is evidence that no mental symptomatology 
manifested during the veteran's active service.  Moreover, 
the January 2002 VA assessment reflects that the veteran 
presented with complaints of depressive symptoms secondary to 
his perceived social rejection due to his skin disorder.  
This occurred almost 30 years after his separation from 
service.  Finally, the veteran is not diagnosed with a 
psychosis.  Thus, the Board finds that the evidence 
preponderates against the claim on a direct basis and on a 
presumptive basis as concerns the claim for service 
connection for a mental disorder.  38 C.F.R. § 3.303, 
3.304(a), 3.307, 3.309(a) (2005).


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for hepatitis B, and the appeal is denied.

Entitlement to service connection for a skin disorder, 
variously diagnosed as a rash, to include as secondary to 
hepatitis B, is denied.

Entitlement to service connection for a mental disorder, to 
include as secondary to a skin disorder, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


